Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheng Kang Hsu (Reg. No. 61007) on March 10, 2022.
1. A connector, comprising an insulating body assembly and a plurality of terminal assemblies arranged side by side, wherein each of the plurality of terminal assemblies comprises: a connecting terminal disposed in the insulating body assembly; and a contact terminal comprising a tail end disposed in the insulating body assembly and a front end exposed to the insulating body assembly, wherein a portion adjacent to the tail end of the contact terminal is provided with an accommodating hole, a front end of the connecting terminal is inserted into the accommodating hole, and the front end of the connecting terminal is in elastic contact with an inner wall of the accommodating hole and is configured to move in the accommodating holey wherein the insulating body assembly comprises a first insulating block, an elastic member, and a second insulating block; a middle portion adjacent to a tail end of the connecting terminal is disposed in the first insulating block, the tail end of the contact terminal is disposed in the second wherein the connecting terminal comprises a connecting portion and at least two elastic arms disposed at a BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/084,043Docket No.: 6555-0126PUS1 Reply dated January 4, 2022Page 4 of 9 Reply to Office Action of October 13, 2021 front end of the connecting portion, wherein two adjacent elastic arms are disposed at an interval, at least a front end of each of the at least two elastic arms is configured to stick into the accommodating hole, a contact protrusion is disposed at an outer side of the front end of each of the at least two elastic arms, and the contact protrusion abuts against the inner wall of the accommodating hole.
2. (Cancelled)
3. (Cancelled)
4. (Currently Amended) The connector according to claim [3] -1, wherein the connecting terminal has a tubular shape, the at least two elastic arms are two elastic pieces arranged symmetrically, and each of the two elastic pieces has an arc-shaped section.
8. (Currently Amended) The connector according to claim [3] 1, wherein the connecting terminal has a long-strip sheet shape, and the at least two elastic arms are two elastic rods arranged symmetrically.
The application has been amended as follows: 

Allowable Subject Matter
Claims 1 and 4-13 are allowed.
	REASONS FOR ALLOWANCE
A connector (10), comprising an insulating body assembly (22) and a plurality of terminal assemblies (28) arranged side by side, wherein each of the plurality of terminal assemblies (28) comprises: a connecting terminal (32) disposed in the insulating body assembly (22); and 5a contact terminal (30) comprising a tail end (34) disposed in the insulating body assembly (22) and a front end exposed to the insulating body assembly (22), wherein a portion adjacent to the tail end (34) of the contact terminal (30) is provided with an accommodating hole (36), a front end (See Reproduced Drawing 1) of the connecting terminal (32) is inserted into the accommodating hole (36), and the front end of the connecting terminal (32) is in elastic contact with an inner wall of the accommodating hole (36) and is configured to move in the 10accommodating hole (36).”
Mullen, Jr. (US. 6,290,512 B1) does not teach “wherein the insulating body assembly comprises a first insulating block, an elastic member, and a second insulating block; a middle portion adjacent to a tail end of the connecting terminal is disposed in the first insulating block, the tail end of the contact terminal is disposed in the second insulating block, the elastic member is disposed between the first insulating block and the second insulating block, the elastic member is provided with an escape hole, and a portion of the connecting terminal located between the first insulating block and the second insulating block is within the escape hole, wherein the connecting terminal comprises a connecting portion and at least two elastic arms disposed at a BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/084,043Docket No.: 6555-0126PUS1 Reply dated January 4, 2022Page 4 of 9 Reply to Office Action of October 13, 2021 front end of the connecting portion, wherein two adjacent elastic arms are disposed at an interval, at least a front end of each of the at least two elastic arms is configured to stick into the accommodating hole, a contact protrusion is disposed at an outer side of the front end of each of the at least two elastic arms, and the contact protrusion abuts against the inner wall of the accommodating hole.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 4-13 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831